  Case 20-40897         Doc 16     Filed 05/11/20 Entered 05/11/20 16:00:02             Desc Main
                                     Document     Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

IN RE:                                             §
                                                   §
KAVIN SAENGMANEE AND                               §     CASE NO. 20-40897
VARANGKANA PATTRAYANOND,                           §        (Chapter 7)
                                                   §
DEBTORS                                            §

           MOTION FOR AUTHORITY TO SELL REAL PROPERTY FREE
            AND CLEAR OF ALL LIENS, CLAIMS AND ENCUMBRANCES
         LOCATED AT 3502 STANFORD STREET, GREENVILLE, TEXAS 75401

                                                Notice

Your rights may be affected by the relief sought in this pleading. You should read this pleading
carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you
oppose the relief sought by this pleading, you must file a written objection, explaining the
factual and/or legal basis for opposing the relief.

No hearing will be conducted on this pleading unless a written objection is filed with the Clerk
of the United States Bankruptcy Court and served upon the party filing this pleading WITHIN
TWENTY-ONE (21) DAYS FROM THE DATE OF SERVICE listed in the certificate of service
unless the court shortens or extends the time for filing such response. If no objection is timely
served and filed, this pleading shall be deemed to be unopposed, and the court may enter an
order granting the pleading. If an objection is filed and served in a timely manner, the court
will thereafter set a hearing with appropriate notice. If you fail to appear at the hearing, your
objection may be stricken. The court reserves the right to set a hearing on any matter.

TO THE HONORABLE BRENDA T. RHOADES, U.S. BANKRUPTCY JUDGE:

         Christopher J. Moser, Trustee ("Trustee") files his Motion for Authority to Sell Real Property

Free and Clear of All Liens, Claims and Encumbrances Located at 3502 Stanford Street, Greenville,

Texas 75401 ("Motion") pursuant to the provisions of 11 U.S.C. §363(f) as follows:

   1. On March 31, 2020, Kavin Saengmanee and Varangkana Pattrayanond (“Debtors”) filed with

this Court a voluntary petition under Chapter 7 of the Bankruptcy Code.

   2. Christopher J. Moser is the acting Chapter 7 Trustee of the Debtors’ bankruptcy estate.

   3. The bankruptcy estate owns real property and improvements located at 3502 Stanford Street,
                                              Page 1 of 3
  Case 20-40897        Doc 16     Filed 05/11/20 Entered 05/11/20 16:00:02               Desc Main
                                    Document     Page 2 of 3



Greenville, Texas 75401 (the “House”). According to the Debtor’s Schedules, as of the Date of

Bankruptcy the House was encumbered by a first lien mortgage in favor of AmeriHome Mortgage

(“AHM”) in the approximate amount of $165,000.00.

   4. The Trustee has received an offer from Gricelda Martinez and/or her assigns (“Buyer”) to

purchase the House for $105,000.00. The offer will result in a “short sale” since there will be

insufficient sale proceeds to pay-off the first lien mortgage of AHM.

   5. Trustee seeks authority to sell the House to the Buyer for $105,000.00 and: i) to pay AHM

the approximate amount of $87,600.00; ii) to pay the bankruptcy estate a carve-out of approximately

$7,500.00 from AHM’s lien and iii) to pay normal closing costs, including unpaid property taxes, a

realtor’s commission in the amount of $6,300.00 and a title policy of $1,100.00.

   6. Trustee further seeks authority to execute the documents necessary to release the AHM’s

mortgage lien upon the House following payment of approximately $87,600.00 and to sign any and

all documents necessary to close the sale of the House.

   7. In summary, the Trustee seeks authority to sell the House pursuant to 11 U.S.C. §363(f) on

the following terms:

       a.      Property to be sold:    the House (as defined above)
       b.      Purchaser:              Gricelda Martinez and/or her assigns
       c.      Price:                  $105,000.00
       d.      Terms:                  Cash to Seller
       e.      Release of Liens:       AHM will release its first lien upon the House upon being
                                       paid $87,600.00

   8. Trustee believes that the sale of the House, as set forth herein, is in the best interest of the

estate. This proposed sale is subject to any higher or better offers from a qualified buyer prior to the

entry of a sale order approving this Motion.

   9. Finally, due to the need to close this sale so as to stop the accrual of property taxes and to

retain the Buyer, Trustee requests that any order approving this Motion exclude the fourteen day stay
                                             Page 2 of 3
  Case 20-40897       Doc 16     Filed 05/11/20 Entered 05/11/20 16:00:02           Desc Main
                                   Document     Page 3 of 3



provided in Rule 6004(h) of the Federal Rules of Bankruptcy Procedure.

        WHEREFORE, PREMISES CONSIDERED, the Trustee respectfully requests that

pursuant to the provisions of 11 U.S.C. §363(f) this Court approve the sale of the House to a buyer

on the above terms and that Trustee be granted such other and further relief to which he is justly

entitled.

                                             Respectfully submitted,

                                             QUILLING, SELANDER, LOWNDS,
                                             WINSLETT & MOSER, P.C.
                                             2001 Bryan Street, Suite 1800
                                             Dallas, Texas 75201
                                             (214) 880-1805 (Telephone)
                                             (214) 871-2111 (Telefax)
                                             cmoser@qslwm.com (Email)

                                             By: /s/ Christopher J. Moser
                                                Christopher J. Moser

                                             ATTORNEYS FOR TRUSTEE

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been served via
regular U.S. mail, postage prepaid, on the 11th day of May, 2020, upon all parties on the attached
mailing matrix and upon the following:

AmeriHome Mortgage
1 Baxter Way, Suite 300
Thousand Oaks, Ca. 91362
                                                     /s/ Christopher J. Moser




                                           Page 3 of 3
